DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, in a cloud based gaming environment, checking whether the UE has a plurality of available access points to connect to; at least one of determining and requesting network conditions from each of said access points; selecting an access point that fulfils the network conditions required by the service in accordance with the service profile; informing the server of the service provider of the selected access point; and should the selected access point differ from the access point that the UE is currently connected to, requesting, via the server of the service provider, that the user of the UE change its access option from the access point that the UE is currently connected to, to the selected access point.
Prior art Zhou et al. (US Publication 2016/0112944 A1) teaches, a central node 130 that can be a server or a central controller that connect to APs 105, the APs 105 may connect with multiple central nodes 130 (e.g. plurality of service provider servers) (see figure 1 and paragraphs 114, 115).  APs may provide association delay performance metrics to wireless devices within the APs' coverage areas, which may be used by the mobile devices to select one of the APs for association, and thus communication with a network. In some examples, an AP may be configured to reach .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAY P PATEL/Primary Examiner, Art Unit 2466